OPINION

WEIS, Circuit Judge.
Defendant entered a conditional plea of guilty to being a felon in possession of a firearm and ammunition in violation of 18 U.S.C. § 922(g). He was sentenced to a term of 46-months imprisonment.
The defendant reserved the right to appeal the District Court’s denial of his motion to suppress evidence. In addition, he contended that 18 U.S.C. § 922(g) is unconstitutional as beyond Congress’ powers under the Commerce Clause. That issue, however, has been resolved by this Court in United States v. Singletary, 268 F.3d 196 (3d Cir.2001), where we held that statute is constitutional. Recognizing our policy of being bound by the holding of a previous panel, defendant candidly concedes that his purpose in appealing that ruling is to preserve the issue for en banc review or for presentation to the Supreme Court of the United States.
The District Court held a hearing on the motion to suppress and upheld a search warrant. The arresting officers had represented that one of them observed ammunition in plain view in the defendant’s small apartment when they arrested the defendant on a fugitive warrant. An ammunition belt hanging on a hook was also seen by the arresting officers, and a woman in the apartment admitted that the defendant had a gun. There was more than ample evidence submitted to the United States Magistrate Judge to issue the search warrant. Thus, the motion to suppress was properly denied.
Accordingly, the judgment of the District Court will be affirmed.